Case 0:20-cv-61912-DPG Document 36 Entered on FLSD Docket 11/05/2020 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


  LARRY KLAYMAN,                                                  Case No. 0:20-cv-61912-DPG

                 Plaintiff,                                DEFENDANTS INFOWARS, LLC,
                                                           FREE SPEECH SYSTEMS, LLC,
         vs.                                             ALEX E. JONES, OWEN SHROYER &
                                                         ROGER STONE’S1 OPPOSITION TO
  INFOWARS, LLC; FREE SPEECH SYSTEMS,                     PLAINTIFF LARRY KLAYMAN’S
  LLC; ALEX E. JONES; DAVID JONES;                       MOTION TO TRANSFER AND CROSS
  OWEN SHROYER; and ROGER STONE,                          MOTION FOR SANCTIONS UNDER
                                                                   28 USC §1927
                 Defendants.



         To the best of the Defendants’ knowledge, Larry Klayman’s first lawsuit against

  Defendants Alex Jones, Infowars, Owen Shroyer, and Free Speech Systems (collectively,

  “Infowars Defendants”) in this campaign was filed in the U.S. District Court for the District of

  Columbia. See Corsi & Klayman v. Infowars, et al., Case No. 1:19-cv-00656 (D.D.C. filed Mar.

  7, 2019). The Infowars Defendants fully briefed a motion to dismiss, and that court instead

  transferred it a year later to the Western District of Texas.

         Klayman then decided to initiate a new action in this Court. See Klayman v. Infowars, et

  al., Case No. 9:20-cv-80614-RKA (S.D. Fla. filed Apr. 8, 2020) (“1st S.D. Fla. Case”). When

  Judge Altman, sua sponte, issued an order requiring the filing of a more definite statement, due

  to the “shotgun pleading” nature of the claims and lack of standing, Klayman dismissed it. See

  1st S.D. Fla. Case, at ECF No. [7] (Apr. 15, 2020). Hoping to avoid Judge Altman’s attention,

  but looking to stay in Florida, Klayman filed yet a third case, this case, in state court, swapping

     1
         Pursuant to the Honorable Darrin P. Gayles’s Civil Procedures, Defendants jointly file
  this opposition with the exception of Defendant David Jones, who plans to file his own
  opposition due to having separate arguments.


                                                   -1-
                                     Opposition to Motion to Transfer
                                              20-cv-61912
Case 0:20-cv-61912-DPG Document 36 Entered on FLSD Docket 11/05/2020 Page 2 of 7




  the Lanham Act claim for a Florida Deceptive Unfair Trade Practices Action (“FDUTPA”) claim

  and adding Roger Stone as a co-defendant.

         Roger Stone was not timely served in Circuit Court in Broward County, in accordance

  with the Florida Rules of Civil Procedure, the original venue of this lawsuit. (ECF Nos. 1 & 1-1).

  The Infowars defendants, accordingly, removed this case to this district court. (ECF No. 1).

  Klayman then moved to remand to Circuit Court in Broward County based on the argument both

  he and Stone were citizens of Florida and that complete diversity of citizenship did not exist.

  (ECF No. 17). Stone responded in opposition to the motion for remand by stating there was

  complete diversity of citizenship because Klayman is not a citizen of Florida. (ECF No. 27).

  Stone did not merely allege this, but provided a complete factual record supporting his

  arguments. Id.

         With a motion to dismiss pending, invoking the Florida anti-SLAPP statute (ECF No. 5-

  1), and in the face of compelling evidence that this Court has jurisdiction, both due to the failure

  to timely serve and Klayman’s apparent California citizenship (a misrepresentation he apparently

  made to this Court and to courts nationwide), Klayman now seeks this Court transfer this case to

  the Western District of Texas, for purposes of consolidation.         (ECF Nos. 30, 34 & 35).

  Defendants oppose this motion.2       Klayman keeps dodging the bullet in this campaign of

  vexatious and duplicative cases. Further, his victims need to keep responding, re-responding,

  and re-filing each time Klayman finds a way to moot the motions before the hammer falls.



     2
           At no time did Klayman attempt to confer prior to filing. His associate, Oliver Peer, a
  California attorney not admitted in this court, made an e-mail request for consent, insisting on a
  response in under 3 hours. This was no conference. If Klayman would like to confer, all he need
  do is pick up the phone and call the number below. However, the Court should perhaps excuse
  his failure to confer, as the Defendants do not agree with the motion.


                                                  -2-
                                    Opposition to Motion to Transfer
                                             20-cv-61912
Case 0:20-cv-61912-DPG Document 36 Entered on FLSD Docket 11/05/2020 Page 3 of 7




         Klayman’s desire to forum shop is logical. This very Court (albeit a different judge)

  threw his complaint out without even waiting for a motion to dismiss. He has some serious

  explaining to do to this Court with respect to his representations about his residency. Further,

  this state has an anti-SLAPP law that has been found to apply in federal court. See Bongino v.

  The DailyBeast Company, LLC, No. 2:19-cv-14472-JEM, Doc. No. 23 (S. D. Fla. Aug. 6, 2020)

  (granting motion to dismiss under Fed. R. Civ. P. 12(b)(6) and finding entitlement to fees under

  Fla. Stat. § 768.295).

         With this District being the only one, so far, that has used its reality check on Mr.

  Klayman with any real effect, and the specter of fees staring down at him, of course he wants to

  flee to another court, hoping to maintain his vexatious and frivolous campaign for another day.

         These are no good reasons for the requested relief. His citation to Ramsey v. Fox News

  Network, LLC, 323 F. Supp. 2d 1342 (N.D. Ga. 2004), is misplaced. In Ramsey, the “traditional”

  rule of according a plaintiff’s choice of forum refers to consideration a court must give when a

  defendant seeks a transfer to a different venue. There is no traditional rule as to a plaintiff

  changing his mind and deciding he would rather litigate elsewhere. If Klayman truly wanted to

  litigate in Texas, he had no reason to file this case when a Texas one was already pending.

         This is the second Florida case filed by Klayman—if any deference is to be shown, it is to

  the district in which he twice filed suit. Klayman’s claim that transferring this to Texas is

  convenient for the Defendants is strange. Roger Stone lives in Florida. Since Klayman alleges

  Stone is the one who made the statements, and assuming Klayman actually lives in Florida as he

  pleaded, the two primary witnesses are located in this district. Stone prefers to be in this Court,

  and Alex Jones, Infowars, Free Speech Systems, and Owen Shroyer are willing to litigate here.

  Shroyer, Free Speech Systems, Infowars, and Alex Jones’ lead counsel is admitted in Florida and


                                                 -3-
                                   Opposition to Motion to Transfer
                                            20-cv-61912
Case 0:20-cv-61912-DPG Document 36 Entered on FLSD Docket 11/05/2020 Page 4 of 7




  before the bar of this court,3 whereas he is only pro hac vice in Texas, rendering litigation here

  arguably preferable – and certainly less expensive for these parties. David Jones may feel

  differently, but the parties represented in this opposition will let him speak for himself.

         Of course, if the Court is inclined to transfer, Defendants request to a transfer to the

  Central District of California where Klayman is located. This would ensure Klayman cannot

  avoid an anti-SLAPP motion and it would best enable the defendants to obtain discovery as to

  Klayman’s alleged damages and the truth of the alleged statements. A transfer to the Western

  District of Texas would serve no purpose. There is already a pending motion to dismiss in that

  case, likely to be granted for the same reasons set forth by Judge Altman in his order, in addition

  to otherwise failing on the merits. Thus, there is unlikely to be a live case for purposes of

  consolidation. That case is not “in discovery”; there has not even been a Rule 26(f) conference.

         There is no merit to the motion to transfer. The “convenience of parties” and the

  “interest of justice” (Motion at 1) are insufficient and do not warrant a transfer. There is nothing

  “convenient” about the way Klayman presented this case. He seeks a mulligan for failing to

  properly serve Stone under the Florida Rules and for getting caught in his web of frivolous

  claims. He seeks to avoid being held responsible for misrepresenting his state of citizenship, a

  misrepresentation he continues to make even after conceding jurisdiction. (ECF No. 31 at 9). If

  Klayman wanted to be in the Western District of Texas, why did he file another separate lawsuit

  in Florida against Stone and Infowars defendants? The statute of limitations in Texas has since

  expired against Stone. Since Stone was not properly served with this lawsuit, transfer does not



     3
           It is particularly audacious of Klayman to refer to Defendants’ counsel disparagingly as
  “out of state lead counsel” (ECF No. 31 at 22), especially in light of Klayman’s own curious
  state citizenship.


                                                   -4-
                                     Opposition to Motion to Transfer
                                              20-cv-61912
Case 0:20-cv-61912-DPG Document 36 Entered on FLSD Docket 11/05/2020 Page 5 of 7




  solve his limitations defect. Any effort by Klayman to have the Florida limitations period

  transferred to Texas is another reason why Stone objects to the transfer. In essence, Klayman

  would be rewarded for his poor litigation choices and representations to this Court.

         There is, however, one ray of light in the motion. “A transfer of a case under Section

  1404(a) is possible only if venue and federal jurisdiction existed in the original forum.”

  Campbell v. Hilton Hotels Corp., 611 F. Supp. 155, 157 (E.D. Mich. 1985); accord Viaggio v.

  Field, 177 F. Supp. 643, 644 (D. Md. 1959) quoting Gulf Oil Corp. v. Gilbert, 330 U.S. 501,

  504, 67 S. Ct. 839, 841 (1947). As previously argued by Defendants, this Court properly has

  subject-matter jurisdiction under the removal statute.      The motion for transfer necessarily

  concedes to the facts of such jurisdiction. By the same token, he is necessarily withdrawing his

  motion to remand and his motion to serve Stone late, conceding to Stone’s motion to dismiss on

  that basis, and stipulating to complete diversity. Before Klayman concedes to this Court’s

  diversity jurisdiction over this case, he has some explaining to do. What convinced him this

  Court has jurisdiction to transfer a case to another district court, as a matter of plaintiff’s

  “choice,” when he previously fought removal?

         Klayman’s paltry assertion that he “practices law and conducts a conservable part of his

  other professional and personal endeavors” does not satisfactorily explain the misrepresentation

  and pleadings in this case. All of a sudden, Klayman seeks consolidation “in the interest of

  judicial economy,” when Klayman took over four-months to serve Stone with this lawsuit, and

  served him in 2019 with the same lawsuit,4 in addition to having joined him post-statute of

  limitations now-pending in the Western District of Texas. The misrepresentations and vexatious



     4
         Klayman v. Stone, Case No. CACE 19-002672 (17th Jud. Cir., 2019).


                                                 -5-
                                   Opposition to Motion to Transfer
                                            20-cv-61912
Case 0:20-cv-61912-DPG Document 36 Entered on FLSD Docket 11/05/2020 Page 6 of 7




  multiplication of proceedings should be subject to sanctions. The Court should deny the motion,

  dismiss this case with prejudice, and issue an order to show cause as to why further sanctions,

  including fees, should not issue pursuant to 28 U.S.C. § 1927 and the Court’s own authority.5



         Dated: November 5, 2020.                     Respectfully submitted,
                                                      /s/ Marc J. Randazza
                                                      Marc J. Randazza (FL Bar No. 625566)
                                                      RANDAZZA LEGAL GROUP, PLLC
                                                      2764 Lake Sahara Drive, Suite 109
                                                      Las Vegas, NV 89117
                                                      Telephone: 702-420-2001
                                                      ecf@randazza.com
                                                      Attorneys for Defendants
                                                      Infowars, LLC; Free Speech Systems, LLC;
                                                      Alex E. Jones; and Owen Shroyer



                                               BUSCHEL GIBBONS, P.A.
                                               One Financial Plaza
                                               100 S.E. Third Avenue, Suite 1300
                                               Fort Lauderdale, Florida 33394
                                               Tele: (954) 530-5301
                                               Email: Buschel@BGlaw-pa.com
                                               Attorneys for Defendant Roger Stone

                                               By: __/s/ Robert C. Buschel________
                                                      ROBERT C. BUSCHEL
                                                      Florida Bar No. 0063436




     5
         Rather than file a separate motion for sanctions, the Defendants request that the Court
  simply consider this as a cross motion for sanctions.


                                                 -6-
                                   Opposition to Motion to Transfer
                                            20-cv-61912
Case 0:20-cv-61912-DPG Document 36 Entered on FLSD Docket 11/05/2020 Page 7 of 7




                                                                           Case No. 20-cv-61912

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on 5th day of November 2020, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I further certify that a true and

  correct copy of the foregoing document is being served via transmission of Notices of Electronic

  Filing generated by CM/ECF.




                                                     Employee,
                                                     Randazza Legal Group, PLLC




                                                -7-
                                  Opposition to Motion to Transfer
                                           20-cv-61912
